As filed with the Securities and Exchange Commission on March 1, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22403 SCS Hedged Opportunities Master Fund, LLC (Exact name of registrant as specified in charter) One Winthrop Square Boston, Massachusetts02110 (Address of principal executive offices) (Zip code) Peter H. Mattoon c/o SCS Capital Management, LLC One Winthrop Square Boston, Massachusetts02110 (Name and address of agent for service) (617) 204-6400 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. SCS Hedged Opportunities Master Fund, LLC Schedule of Investments December 31, 2010 (Unaudited) Next Available Redemption Frequency of Cost Fair Value Dateb Redemptions INVESTMENTS IN U.S. INVESTMENT COMPANIES - 84.71%a Credit - Distressed - 8.68%a Aurelius Capital Partners, LP $ $ 9/30/2012 Semi-Annually Caspian Select Credit Fund, L.P. 9/30/2011c Quarterly Credit - RMBS - 2.77%a AG Mortgage Value Partners, L.P. 9/30/2012 Quarterly Equity Long/Short - Global - 18.36%a Passport II, LP 9/30/2011 Quarterly SCP Ocean Fund, LP 9/30/2011c Quarterly Scout Capital Partners II, L.P. 9/30/2011c Quarterly Standard Global Equity Parthers SA, L.P. 9/30/2011c Quarterly Tremblant Partners, LP 11/30/2010 Monthly Equity Long/Short - Regional Specialist - 4.06%a Janchor Partners Pan-Asian Fund 1/1/2012 Monthly Macquarie Asian Alpha Fund 9/30/2011c Monthly Equity Long/Short - Sector - 11.54%a Goshen Global Equity, L.P. 9/30/2011c Quarterly North Bay Capital, L.P. 9/30/2012c Quarterly Tiger Consumer Partners, L.P. 12/31/2010 Quarterly Equity Long/Short - U.S. - 6.58%a Hawkeye Capital Institutional, L.P. 9/30/2012 Quarterly TigerShark Fund, L.P. 9/30/2011 Quarterly Event Driven - Merger/Arbitrage - 3.09%a Jet Capital Concentrated Fund, L.P. 9/30/2011 Monthly Event Driven – Multi-Strategy – 5.59%a West Face Long Term Opportunities, LLC 9/30/2013 Quarterly Macro - Discretionary - 3.47%a Woodbine Capital Fund LLC 9/30/2011c Quarterly Multi-Strategy - Equity Long/Short - 3.77%a Owl Creek II, L.P. 9/30/2011 Annually Multi-Strategy - Event Driven – 9.07%a Eton Park Fund, L.P. 9/30/2011 Annually Serengeti Partners, LP 9/30/2012c Semi-Annually Relative Value - Fixed Income - 2.97%a Capula Global Relative Value Fund, L.P. 9/30/2012c Quarterly Relative Value - Multi-Strategy - 4.76%a Alphadyne International Partners, LP 9/30/2011c Monthly TOTAL INVESTMENTS IN U.S. INVESTMENT COMPANIES (Cost $20,794,694) Shares or Principal Amount SHORT TERM INVESTMENT - 4.55%a First American Treasury Money Market Fund - Class Z TOTAL SHORT TERM INVESTMENTS (Cost $1,168,758) Total Investments(Cost $21,963,452) - 89.26%a Assets in Excess of Other Liabilities - 10.74%a TOTAL NET ASSETS - 100.00%a $ Footnotes aPercentages are stated as a percent of net assets. b Investments in Portfolio Funds may be composed of multiple tranches.The Next Available Redemption Date relates to the earliest date after December 31, 2010 that redeption from a tranche is available without fees.Other tranches may have an available redemption date that is after the Next Available Redemption Date. c Investment in Portfolio Funds may be redeemed prior to the Next Available Redemption Date subject to a redemption fee ranging from1% to 5%. Income Taxes As a limited liability company that is treated as a partnership, no provision for the payment of Federal, state or local income taxes has been provided by the Master Fund.Each Member is individually required to report on its own tax return its share of the Fund’s taxable income or loss.The Fund has a tax year end of December 31 but, no income tax provision is required as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments$21,963,452 Gross unrealized appreciation1,112,716 Gross unrealized depreciation(152,598) Net unrealized appreciation$960,118 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Investment Valuation The Master Fund primarily invests in private Portfolio Funds that are not listed on a securities exchange. Prior to investing in any Portfolio Fund, the Adviser will conduct a due diligence review of the valuation methodology utilized by the Portfolio Fund. Although procedures approved by the Board of Directors (the “Board”) provide that the Adviser will review the valuations provided by the Portfolio Funds’ managers, neither the Adviser nor the Board will be able to confirm independently the complete accuracy of valuations provided by the Portfolio Funds’ managers. The Master Fund’s valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio. The Adviser and/or the Board will consider such information, and may conclude in certain circumstances that the information provided by a Portfolio Fund manager does not represent the fair value of the Company’s interests in that Portfolio Fund. Although redemptions of interests in Portfolio Funds are subject to advance notice requirements, Portfolio Funds typically will make available net asset value information to holders representing the price at which, even in the absence of redemption activity, a Portfolio Fund would have effected a redemption if any such requests had been timely made or if, in accordance with the terms of the Portfolio Fund’s governing documents, it would be necessary to effect a mandatory redemption. Following procedures adopted by the Board, in the absence of specific transaction activity in interests in a particular Portfolio Fund, the Master Fund would consider whether it was appropriate, in light of all relevant circumstances, to value such a position at its net asset value as reported at the time of valuation, or whether to adjust such value to reflect a premium or discount to net asset value. For example, when a Portfolio Fund imposes extraordinary restrictions on redemptions, or when there have been no recent transactions in Portfolio Fund interests, the Adviser may determine that it is appropriate to apply such a discount. Any such decision would be made in good faith, and subject to the review and supervision of the Board. The Adviser assesses the accuracy of each Portfolio Fund’s reported monthly net asset value using various means. These may include comparing a reported valuation with one or more strategy-specific benchmarks that the Adviser believes correlate with the strategy of the Portfolio Fund; discussing the performance of the Portfolio Fund with the manager’s personnel; or reviewing and analyzing the Portfolio Fund’s audited financial statements. The valuations reported by the Portfolio Funds’ managers, upon which the Master Fund calculates its month-end net asset value and net asset value per share may be subject to later adjustment, based on information reasonably available at that time. For example, fiscal year-end net asset value calculations of the Portfolio Funds are audited by those Portfolio Funds’ independent public accountants, during their respective fiscal year end, and may be revised as a result of such audits. Other adjustments may occur from time to time. To the extent these adjustments materially impact the Master Fund’s net asset value, management will appropriately adjust participants’ transactions to ensure they are not materially harmed. Fair Value of Financial Instruments The Master Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Master Fund’s investments as of December 31, 2010; Fair Value Measurements at Reporting Date Using Quoted Prices in Active markets for Significant Other Significant Identical Assets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Investments U.S. Investment Companies (a) $
